Citation Nr: 1233212	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-25 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, denied service connection for hypothyroidism.

In January 2011, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In a July 2011 decision, the Board remanded the claim for additional development and adjudicative action.  The directed development has been completed, and because the Board's order was fully complied with as treatment records were obtained and , there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The competent and probative medical evidence of record does not show that the Veteran has had hypothyroidism at any time been during the course of her appeal.




CONCLUSION OF LAW

Criteria for service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a September 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on her behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that she could obtain private records herself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the September 2008 letter included the type of evidence necessary to establish a disability rating and effective date for the disorder on appeal.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, internet articles and personal research submitted by the Veteran, and the transcript from a January 2011 Board hearing.  Several medical opinions of record were also obtained.  In conjunction with providing the opinions, the VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  As such, these opinions are found to be probative evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran, nor her representative, has even suggested that the opinions were in any way inadequate.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran currently seeks service connection for hypothyroidism, to include as secondary to her service-connected multinodular goiter.

At a January 2011 Board hearing, the Veteran stated that she first started having problems with hypothyroidism in 1988 while aboard the USS Yosemite.  She explained that she was experiencing complaints of a sore throat and the ship's physician diagnosed her with a goiter.  She recalled being first diagnosed with hypothyroidism in approximately 1997 at the VA Medical Center (VAMC) in Jackson, Mississippi, but she denied receiving any current treatment for it.  Symptoms she associated with hypothyroidism included migraines, sore throats, and constipation.  

The Board notes that as a lay person, the Veteran is considered competent to report what comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, she can report symptoms such as headaches, sore throats, and constipation.  However, she lacks the medical training and expertise to provide a complex medical opinion, such as diagnosing hypothyroidism.  See  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, a competent medical opinion diagnosing hypothyroidism would be necessary to support a grant of service connection.
 
It is undisputed that the Veteran is currently service connected for a multinodular goiter with hyperprolactinemia and empty sella syndrome.  Nonetheless, as will be explained below, the Board finds that the weight of the probative evidence fails to show that Veteran currently has hypothyroidism, or has had it at any time during the course of her appeal.  

Specifically, multiple VA endocrine examinations have been provided, in August 1998, July 2006, and September 2007, but the VA examiners have unanimously agreed that the Veteran does not currently have hypothyroidism, nor did she have it at any time during the course of her appeal.  For example, at the September 2007 examination, the Veteran reported having been told that she had hypothyroidism, but she denied having ever received medication for it.  Following the physical evaluation and review of the claims file, the VA examiner noted the Veteran did have multinodular goiter, but found no evidence of either hyper or hypothyroidism.  He explained "[the Veteran] has been evaluated for hyperprolactinemia with no finding of tumor on recent MRI scan."

The Veteran has reported that her independent research has found several sources which suggest that a multinodular goiter can cause either hypo/hyperthyroidism as well as hormonal imbalances which could be attributed to the fibroids which caused her to be hospitalized in 2007 to receive a hysterectomy.  Moreover, at her Board hearing, the Veteran asserted that her research, to include through Mosby's dictionary and Liam Health Center, showed that hypothyroidism and goiter are direct correlations.

The United States Court of Appeals for Veterans Claims (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the Board acknowledges that the evidence does show a possible correlation between hypothyroidism and goiters.  However, the fact remains that the Veteran still must have hypothyroidism.

The treatise evidence submitted, or alluded to, by the Veteran is not accompanied by the opinion of any medical expert showing that she actually has hypothyroidism.

In her substantive appeal, the Veteran reported that her VA treatment records showed a diagnosis of hypothyroidism.  However, as will be described below, the weight of the medical evidence ultimately is against the conclusion that the Veteran has had hypothyroidism at any time during the course of her appeal.  The Board understands the Veteran's confusion over being told that she does not actually have hypothyroidism, as hypothyroidism is in fact listed in several of her VA treatment records, often as part of her medical history.  For example, in a February 2009 record, a medical professional noted the Veteran had hypothyroidism, which was currently asymptomatic.  Yet, in this instance, no explanation was provided as to why such a diagnosis would have been warranted.  Other VA treatment records note that hypothyroidism was possible, but allow that it was not necessarily present.  For example, in October 2009, a VA medical professional noted that the Veteran's history of prolactinemia raised the possibility of central hypothyroidism.  Thus, the medical professional stopped short of finding that the Veteran actually had hypothyroidism.

Nevertheless, given the Veteran's assertions and the aforementioned evidence of record, several examinations were obtained in an effort to ascertain whether she actually has, or has had, hypothyroidism as she suggests.

In February 2009, after reviewing the Veteran's claim file and computerized patient record system (CPRS) record, the same VA examiner who conducted the September 2007 examination noted, in pertinent part, that the Veteran has not been treated for hypothyroidism or hyperthyroidism.  The Veteran reported having been told that she has hypothyroidism, but she denied having ever been on any medication for it.  The Veteran underwent a thyroid ultrasound in July 2007, which showed multinodular goiter.  At a May 2007 VA treatment session, an endocrinologist noted that the Veteran had been diagnosed with a multinodular goiter in 1989 and empty sella syndrome and hyperprolactinemia in 1990, and the current impression was that the Veteran had a multinodular goiter and hyperprolactinemia with no mention of hypothyroidism.  Following physical examination of the Veteran, to include the endocrine system, the VA examiner reported objective findings, to include the thyroid is palpable and mildly enlarged, and recent laboratory work compiled at a February 2009 VA treatment session reflected a thyroid-stimulating hormone (TSH) level of 0.40 which is within the normal range of 0.34 to 5.6.  The VA examiner affirmed the Veteran's diagnoses of multinodular goiter and hyperprolactinemia, but opined the Veteran did not have hypo or hyperthyroidism at that time.  He explained that "[the Veteran] continues to have normal thyroid function based on the TSH.  Therefore, she does have a multinodular goiter but no evidence of hypo or hyperthyroidism at this time. . . . There was no finding of hypothyroidism or hyperthyroidism and based on present laboratory studies, there is no finding of hypothyroidism or hyperthyroidism."  

In October 2011, after noting review of the Veteran's claims file and defining and generally explaining the terms hypothyroidism, goiter, and hyperprolactinemia, the VA examiner opined that the Veteran had not had hypothyroidism at any time since March 2008.  He explained that the Veteran had normal thyroid function tests dating back as far as April 18, 1995, and as recent as November 29, 2010.  He also noted that there was no evidence of central hypothyroidism causing prolactinemia as the Veteran's TSH had been within normal range.  He explained that her TSH would have been low if she had had central hypothyroidism.

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has found that the guiding factors in evaluating the probity of a medical opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. at 302. 

As described, the February 2009 and October 2011 medical opinions clearly document why the Veteran is not considered to warrant a diagnosis of hypothyroidism.  The opinions were based on a review of the Veteran's claims file and demonstrate a complete understanding of the facts of her case.  They also include complete rationales for why the Veteran does not warrant a diagnosis of hypothyroidism.  While hypothyroidism may have been listed in several VA treatment records, the records simply do not explain why such a diagnosis would be warranted.  Moreover, the VA examiners were aware of the reports of hypothyroidism in the Veteran's treatment records, but explained why such a rating was not justified.  As such, the bare assertion of hypothyroidism alone in the treatment records is insufficient in light of the far more thorough and well-reasoned medical opinions to conclude that the Veteran actually has had hypothyroidism at any time during the course of her appeal.  

The Veteran was informed in the September 2008 VCAA letter that she must have evidence of a current disability for her claim on appeal.  She has not presented any competent and probative evidence nor has she provided any information as to where VA could obtain such evidence.  Since the weight of the competent medical evidence is against the conclusion that the Veteran met the criteria for a diagnosis of hypothyroidism, the service connection criteria requiring the presence of a current  "disability" has not been met and service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypothyroidism, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for hypothyroidism is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


